Ease 1:18-ey-10225-MLW Document 434 Filed 12/0@/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Defendants-Respondents.

)

LILIAN PAHOLA CALDERON JIMENEZ, )

and LUIS GORDILLO, et al., )

)

Individually and on behalf of all others )

similarly situated, )
) No. 1:18-cv-10225-MLW

Plaintiffs-Petitioners, )

)

v. )

)

CHAD WOLF, et al, )

)

)

)

 

ASSENTED-TO MOTION TO EXTEND THE DEADLINE
TO FILE ANY AMENDED COMPLAINT

Petitioners respectfully request that the Court extend the deadline for filing any amended
complaint or any motion to file additional pleadings from December 6, 2019, to January 3, 2020,
and the date to file any answer to the complaint from December 20, 2019, to January 17, 2020.
In support of this motion, Petitioners state as follows:

On September 25, 2019, Petitioners served a set of requests for production pursuant to
Rule 33 of the Federal Rules of Civil Procedure. Respondents have not yet produced any
documents responsive to those requests. Therefore, Petitioners request an extension until
January, such that Petitioners can determine whether to file any amended complaint or additional
pleadings after assessing any documents and responses provided by Respondents. Petitioners

propose the following deadlines:

AL Law =O ana Ze a epez<-D,

We, D~a-

Decem hun \ Lott
